Citation Nr: 0722147	
Decision Date: 07/23/07    Archive Date: 08/02/07

DOCKET NO.  03-25 861A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Boston, Massachusetts


THE ISSUE

Entitlement to an initial evaluation in excess of 30 percent 
for the service-connected pancreatitis.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

J. H. Nilon, Associate Counsel





INTRODUCTION

The veteran had active military service from August 1973 to 
September 1975 and from September 1990 to June 2002.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a June 2002 rating action by the Waco, 
Texas, RO that granted service connection for pancreatitis 
and assigned a 30 percent initial rating effective June 4, 
2002.

As the claim before the Board involves a request for higher 
initial rating following the grant of service connection, the 
Board has characterized the issues in light of the 
distinction noted in Fenderson v. West, 12 Vet. App. 119, 126 
(1999) (distinguishing initial rating claims from claims for 
increased ratings for disabilities already service-
connected).  


FINDINGS OF FACT

1.  The veteran's service-connected pancreatitis has been 
manifested by intermittent attacks of abdominal pain, nausea, 
vomiting, hematemesis, melena, diarrhea, and duodenitis.

2.  The veteran's service-connected pancreatitis is not shown 
to have been manifested by loss of body weight or other 
findings showing continued pancreatic insufficiency between 
acute attacks.


CONCLUSION OF LAW

The criteria for an evaluation in excess of 30 percent for 
the service-connected pancreatitis are not met.  38 U.S.C.A. 
§§ 1155, 5103, 5103A, 5107 (West 2002 & Supp. 2006); 
38 C.F.R. §§ 3.102, 3.159, 4.1, 4.3, 4.7, 4.20, 4.114 
including Diagnostic Code 7347 (2006).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duties to Notify and Assist

Initially, the Board notes that, in November 2000, the 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (2000), was signed into law.  See 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, and 5107 (West 2002). To 
implement the provisions of the law, VA promulgated 
regulations at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) 
(2003).  

VCAA and its implementing regulations include, upon the 
submission of a substantially complete application for 
benefits, an enhanced duty on the part of VA to notify a 
claimant of the information and evidence needed to 
substantiate a claim, as well as the duty to notify the 
claimant what evidence will be obtained by whom.  38 U.S.C.A. 
§ 5103(a); 38 C.F.R. § 3.159(b).  

In addition, they define the obligation of VA with respect to 
its duty to assist a claimant in obtaining evidence.  38 
U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c).  

Considering the duties imposed by VCAA and its implementing 
regulations, the Board finds that all notification and 
development action needed to fairly adjudicate the claim on 
appeal has been accomplished.  

This is a "downstream" issue involving a request for a 
higher initial rating.  Accordingly, all notification and 
development action prior to the rating decision on appeal was 
directed toward the elements required to demonstrate service 
connection for a disability, not to the rating criteria for 
that disability.  

However, in August and November 2002 during the pendency of 
the appeal the RO issued the veteran letters advising him 
that to establish entitlement to an increased rating for a 
service-connected disability, the evidence must show that the 
disability had increased in severity.  The veteran had ample 
opportunity to respond prior to the issuance of the Statement 
of the Case (SOC) in July 2003.  

The Board accordingly finds that the veteran has received 
sufficient notice of the information and evidence needed to 
support his claims for increase and has been afforded ample 
opportunity to submit such information and evidence.  

The Board also finds that the letters cited above satisfy the 
statutory and regulatory requirement that VA notify a 
claimant what evidence, if any, will be obtained that the 
claimant, and what evidence, if any, will be obtained by VA.  
See Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002) 
(addressing the duties imposed by 38 U.S.C.A. § 5103(a) and 
38 C.F.R. § 3.159(b)).  

The November 2002 letter advised the veteran that VA was 
responsible for obtaining relevant records from any Federal 
agency, including military records, VA medical record, and 
records from the Social Security Administration.  The letter 
also advised the veteran that VA would make reasonable 
efforts to help the veteran get such things as medical 
records, employment records, or records from non-Federal 
entities if provided appropriate authorization to do so.  

In the decision of Pelegrini v. Principi, 18 Vet. App. 112 
(2004), the United States Court of Appeals for Veterans 
Claims (Court) held that proper VCAA notice should notify the 
veteran of: (1) the evidence that is needed to substantiate 
the claim(s); (2) the evidence, if any, to be obtained by VA; 
(3) the evidence, if any, to be provided by the claimant; and 
(4) a request by VA that the claimant provide any evidence in 
the claimant 's possession that pertains to the claim(s).  As 
explained, the first three content-of-notice requirements 
have been met in this appeal.

The record does not show that the RO expressly fulfilled the 
fourth content-of-notice element under Pelegrini in that the 
veteran was not specifically advised to provide any evidence 
in his possession.  However, the Board notes that the Court 
has held that an error in the adjudicative process is not 
prejudicial unless it "affects a substantial right so as to 
injure an interest that the statutory or regulatory provision 
involved was designed to protect such that the error affects 
'the essential fairness of the [adjudication].'"  Mayfield 
v. Nicholson, 19 Vet. App. 103 (2005), rev'd on other 
grounds, Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 
2006).  In that case, the Court determined that VA had failed 
to demonstrate that a lack of such pre-adjudication notice 
was not prejudicial to the claimant.  

In the present case, as shown above, the veteran has been 
advised of the evidence necessary to support his claim and of 
the evidence of record.  The Board accordingly finds that the 
veteran has accordingly been constructively advised to 
provide any relevant evidence in his possession not already 
of record, and that the essential fairness of the 
adjudication is not compromised.  

Pelegrini also held that the plain language of 38 U.S.C.A. 
§ 5103(a) (West 2002), requires that notice to a claimant 
pursuant to VCAA be provided "at the time" that, or 
"immediately after," the Secretary receives a complete or 
substantially complete application for VA-administered 
benefits.  

As indicated, in the matters now before the Board, documents 
fully meeting the VCAA's notice requirements were provided to 
the veteran after the rating action on appeal.  This is 
logical, since the issue is a "downstream" issue.  However, 
the Board finds that the lack of full pre-adjudication notice 
in this appeal has not, in any way, prejudiced the veteran.  

The Board finds that, in this appeal, the delay in issuing 
section 5103(a) notice was not prejudicial to the veteran 
because it did not affect the essential fairness of the 
adjudication, in that his claim was fully developed and 
readjudicated after notice was provided.  

As indicated, the November 2002 letter completed VA's notice 
requirements, and the veteran was afforded an opportunity to 
present information and/or evidence pertinent to the appeal 
before the claim was forwarded to the Board for appellate 
review.  

Neither in response to the RO letters cited above nor at any 
other point during the pendency of this appeal has the 
veteran or his representative informed the RO of the 
existence of any evidence-in addition to that noted below-
that needs to be obtained prior to appellate review.  

Hence, the Board finds that any failure on VA's part in not 
completely fulfilling the VCAA notice requirements prior to 
the RO's initial adjudication of the claim is harmless.  See 
ATD Corp. v. Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 
1998); Cf. 38 C.F.R. § 20.1102 (2006).  

More recently, the Board notes that, on March 3, 2006, during 
the pendency of this appeal, the Court issued a decision in 
the consolidated appeal of Dingess/Hartman v. Nicholson, 19 
Vet. App. 473 (2006), which held that, in rating cases, a 
claimant must be informed of the rating formulae for all 
possible schedular ratings for an applicable rating criteria.  

The RO notified the veteran of all applicable rating formulae 
July 2003 SOC and the July 2005 Supplemental SOC (SSOC).  
This suffices for Dingess.  

Dingess also held that VA notice must include information 
regarding the effective date that may be assigned.  This has 
not been done.  However, the Board's decision herein does not 
result in any revision to the currently-assigned effective 
date, and there is accordingly no possibility of prejudice 
under the notice requirements of Dingess as regards a claim 
for increased rating.  

The Board also notes that there is no indication whatsoever 
that any additional action is needed to comply with the duty 
to assist the veteran in connection with the claim on appeal.  

The veteran's complete service medical records (SMR) and his 
post-service VA and private medical records are in the claims 
file.  Neither the veteran nor his representative has 
identified, and the file does not otherwise indicate, that 
there are any other VA or non-VA medical providers having 
existing records that should be obtained before the claim is 
adjudicated.  

The veteran has been advised of this entitlement to hearing 
before the RO's Decision Review Officer and/or before the 
Board, but he has not requested such a hearing.  The veteran 
has also been afforded appropriate VA medical examinations in 
support of his claim; the veteran does not assert, and the 
evidence does not show, that the veteran's symptoms have 
become worse since his last VA examination in February 2005.  

Under these circumstances, the Board finds that the veteran 
is not prejudiced by the Board proceeding, at this juncture, 
with an appellate decision on the claim for increased rating 
on appeal.  

II.  Analysis

Disability evaluations are determined by the application of 
VA's Schedule for Rating Disabilities, which assigns ratings 
based on average impairment of earning capacity resulting 
from a service-connected disability.  38 U.S.C.A. § 1155; 
38 C.F.R. Part 4.  

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating; otherwise, the lower rating will be 
assigned.  38 C.F.R.  § 4.7.  After careful consideration of 
the evidence, any reasonable doubt remaining is resolved in 
favor of the veteran.  38 C.F.R. § 4.3.  

The veteran's entire history is to be considered when making 
disability evaluations.  See generally 38 C.F.R. § 4.1; 
Schafrath v. Derwinski, 1 Vet. App. 589 (1995).  Where 
entitlement to compensation already has been established and 
an increase in the disability rating is at issue, it is the 
present level of disability that is of primary concern.  See 
Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  

However, in Fenderson, the Court noted an important 
distinction between an appeal involving a veteran's 
disagreement with the initial rating assigned at the time a 
disability is service connected.  

Where the question for consideration is the propriety of the 
initial rating assigned, evaluation of the medical evidence 
since the effective date of the grant of service connection, 
and consideration of the appropriateness of "staged rating" 
(i.e., assignment of different ratings for distinct periods 
of time, based on the facts found) is required.  See 
Fenderson, 12 Vet. App. at 126. 
 
The veteran's service-connected pancreatitis is evaluated 
under the criteria of 38 C.F.R. § 4.114, Diagnostic Code (DC) 
7347.  The rating criteria are as follows.

A rating of 30 percent is assigned for moderately severe 
pancreatitis with at least 4 to 7 typical attacks of 
abdominal pain per year with good remission between attacks.

A rating of 60 percent is assigned for frequent attacks of 
abdominal pain, loss of body weight, and other findings 
showing continued pancreatic insufficiency between acute 
attacks.

A rating of 100 percent is assigned for frequently recurrent 
disabling attacks of abdominal pain with few pain-free 
intermissions and with steatorrhea, malabsorption, diarrhea 
and severe malnutrition.

Abdominal pain for pancreatitis must be confirmed as 
resulting from pancreatitis by appropriate laboratory and 
clinical studies.  38 C.F.R. § 4.114, DC 7347, Note 1

Given the nature of claims for initial evaluation, the Board 
has considered the veteran's symptoms from June 4, 2002, the 
effective date of service connection.

A March 2002 letter from a private physician with Riverbend 
Medical Group asserts that the veteran had been hospitalized 
in October 1999, February 2000, and April 2000 for severe 
abdominal pain, weight loss, dehydration, nausea, and 
vomiting; the veteran experienced several intermediate 
episodes of similar symptoms of lesser severity.  The veteran 
ceased treatment at Riverbend Medical Group in early 2001 
when he moved to Texas.

A letter from Central Texas Gastroenterology Consultants 
(dated in February 2002) states that the veteran was 
hospitalized in June-July 2001 for acute pancreatitis 
complicated by pancreatic pseudocyst and peritonitis.  The 
veteran responded to medical management on that occasion 
without need for surgical intervention.

In March 2002 the veteran had a VA medical examination in 
which he gave a history of chronic pancreatitis beginning in 
approximately 1996 and currently manifested by reported 
occasional abdominal pain and diarrhea.  The examiner 
reviewed the veteran's medical record and noted that the 
veteran had been hospitalized for pancreatitis on at least 
four occasions since 1997, most recently in June-July 2001.  
The examiner noted that the veteran was currently 
asymptomatic for diarrhea, and examination of the abdomen was 
normal.  Laboratory diagnostics were also normal.  The 
veteran weighed 163 pounds at the time of the examination.

The veteran had VA inpatient treatment in August 2002 for 
pancreatitis.  He reported that he had been feeling well 
until he was awakened by excruciating epigastric pain 
radiating to the back, with vomiting.  The veteran denied 
diarrhea and also denied weight changes.  Diagnostics during 
inpatient treatment essentially ruled out all causes for the 
pancreatitis other than alcohol.  At the time of his 
discharge from inpatient treatment he had no functional 
impairments and no period of convalescence; follow-up 
treatment notes characterize the pancreatitis as "stable."  
His weight during inpatient treatment was 162.2 pounds.

In August 2002 the veteran had computed tomography (CT) scan 
of the abdomen that showed no evidence of steatorrhea, 
malabsorption or malnutrition, hematemesis, melena, or 
chronic liver disease.  The scan did show some acute 
pancreatic calcification consistent with recent exacerbation 
of the chronic pancreatitis.  Concurrent ultrasound of the 
right upper quadrant showed hepatomegaly and two small focal 
areas in the pancreas possibly representing pancreatic 
calcifications.

A September 2002 VA gastroenterology clinic note states that 
the veteran reported occasional "off and on" pain and 
occasional nausea, but without vomiting or diarrhea.  His 
weight on that occasion was 167.3 pounds.


In September 2003 the veteran had a VA medical examination in 
which he complained of chronic abdominal pain without current 
vomiting, hematemesis, melena, chills, or nausea.  On 
examination the abdomen was flat and soft, without 
organomegaly and with normal epigastric tenderness.  The 
examiner noted weight as "stable" but did not record the 
veteran's exact weight.

The veteran had a VA medical examination in November 2002 in 
which he reported approximately 30 bouts of pancreatitis over 
the years, and he estimated that he receives five to six 
hospital treatments per year for pancreatitis.  On 
examination the abdomen was soft and had diffuse mild 
tenderness.  The veteran's weight was recorded as 164 pounds.

In August 2003 the veteran received inpatient treatment at 
Bayside Medical Center for nausea and vomiting of 48 hours 
duration prior to admission.  The discharge diagnosis was 
significant abdominal pain associated with hematemesis and 
recurrent pancreatitis with duodenitis.  There was no 
evidence of associated helicobacter pylori infectious 
disease.  The veteran's weight at the time is not of record.

A September 2003 follow-up note by Riverside Medical Center 
records that the veteran continued to be bothered by 
abdominal and back pain.  Examination showed no current 
nausea, vomiting or diarrhea; examination was positive for 
continued abdominal pain, upper greater than lower, modest in 
severity and worse when recumbent or lying face-down.

The veteran had a VA medical examination in February 2005 in 
which he reported intermittent loose stools 2-3 times per 
month; he denied current vomiting but reported occasional 
nausea and abdominal pain with meals, treated with antacids. 
The veteran reported that his weight tended to fluctuate.  He 
reported pancreas pain of severity 5/10 once per week, 
lasting 3 days and managed with a pain medication patch.  
Examination of the abdomen showed normal bowel sounds and 
mild guarding of the epigastric area.  The veteran weighed 
176 pounds. The examiner diagnosed chronic pancreatitis and 
described the condition as stable; pancreas laboratory 
diagnostics were normal.   

As noted above, the criteria for the current 30 percent 
rating require "moderately severe pancreatitis with at least 
4 to 7 typical attacks of abdominal pain per year with good 
remission between attacks" while the next higher 60 percent 
rating requires "frequent attacks of abdominal pain, loss of 
body weight, and other findings showing continued pancreatic 
insufficiency between acute attacks."  See 38 C.F.R. 
§ 4.114, DC 7347.  

The terms "moderately severe" and "frequent attacks" are 
not defined in the rating schedule; rather than applying a 
mechanical formula, VA must evaluate all the evidence to the 
end that its decisions are "equitable and just."  38 C.F.R. 
§ 4.6.  

In this case, "frequent attacks" must clearly require more 
than seven attacks per year.  The file does not demonstrate, 
and the veteran has not asserted, that he has had more than 
seven attacks of pancreatitis in any given year.

Further, the criteria for the higher evaluation require not 
just "frequent attacks" but also loss of body weight and 
findings of pancreatic insufficiency between acute attacks, 
neither of which is shown in this case.  In fact, objective 
evidence shows that the veteran has gained weight 
progressively, and his medical examinations between acute 
attacks show no evidence of pancreatic insufficiency.

Based on the evidence and analysis above, the Board finds 
that the veteran's symptoms have more closely approximated 
the criteria for the current 30 percent rating from the 
effective date of service connection.  Accordingly, the claim 
for an initial evaluation in excess of 30 percent for the 
service-connected pancreatitis must be denied.

In reaching this conclusion the Board has considered the 
applicability of the benefit-of-the-doubt doctrine.  However, 
as the evidence preponderates against the claim for increased 
initial rating the benefit-of-the-doubt rule is not for 
application.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; 
Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).  
    

ORDER

An evaluation in excess of 30 percent for the service-
connected pancreatitis is denied.




____________________________________________
C. MASON
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


